Citation Nr: 1814623	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-15 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy of the right lower extremity, in excess of 20 percent prior to April 1, 2017, and in excess of 10 percent as of April 1, 2017, to include the propriety of reduction. 

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity, in excess of 20 percent prior to April 1, 2017, and in excess of 10 percent as of April 1, 2017, to include the propriety of reduction. 

3.  Entitlement to an increased rating in excess of 10 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing is of record.

The ratings for radiculopathy of the bilateral lower extremities were reduced from 20 percent to 10 percent in a January 2017 rating decision, effective April 1, 2017.  As the Veteran's claim for an increased rating was already on appeal, the propriety of that reduction is now before the Board as part of the claim for an increased rating.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims. 38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board notes that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d)(2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran was most recently provided a VA examination in March 2016, nearly two years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Board notes that claims of a worsening condition regarding those disabilities have been set forth by the Veteran since that examination. 

In that examination, the VA examiner ultimately noted, in essence only pain of the Veteran's back with only slight decreases in range of motion, with no indication of radiculopathy.  Since that examination, the Veteran has alleged a more severe condition related to both the back and radiculopathy, to include during hearings before a Decision Review Officer (DRO) and the undersigned.  During an August 2016 DRO hearing, after the most recent examination, the Veteran explicitly noted that the condition was worse than represented in the examination report with more severe pain and functional limitation.  Similarly, during the hearing before the undersigned, the Veteran asserted that his symptoms include severe flare-ups of pain, especially after prolonged walking or sitting, and chronic pain, tingling, and numbness in the lower extremities.

Additionally, medical evidence of record since that examination, to include a VA medical record from December 2016, suggests a worsening condition to include an abnormal gait, and range of motion limitations characterized my treating medical professionals as moderate.  Similarly, private letters submitted by the Veteran's treating physician Dr. J. L., show not only a diagnosis of radiculopathy, which was not shown at the earlier VA examination, but also a severe enough back condition to require routine injections and treatment.  

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability and functional loss.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for increased ratings for his back and radiculopathy.  Allday v. Brown, 7 Vet. App. 517   (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records relevant to the claims. 

2.  Schedule the Veteran for a VA examination to assess the nature and severity of the service-connected low back disability and radiculopathy of the bilateral lower extremities.  The examiner must review the claims file and should note that review in the report.  Any and all necessary evaluations, studies, and tests should be accomplished.  The examiner is requested to report complaints and clinical findings pertaining to the back and radiculopathy in detail.  In addition the examiner should specifically address the following: 

(a) Identify all orthopedic pathology related to the Veteran's back, to include any symptoms and diagnoses related to previously diagnosed radiculopathy of the bilateral lower extremities.  

(b) Discuss the frequency of severity of any recurring attacks of intervertebral disc syndrome and whether there are incapacitating episodes, and the duration of any incapacitating episodes in a 12 month period. Incapacitating episodes are periods of acute signs and symptoms of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.

(c) Report range of motion of the thoracolumbar spine in degrees for active and passive motion and for weight-bearing and nonweight-bearing.  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement of the lumbosacral spine.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbosacral spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d) State whether or not there is any ankylosis or arthritis of the thoracolumbar spine.

(e) Regarding bilateral radiculopathy, identify and describe in detail all current symptoms of the disability in each leg.  The specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe. If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.

(f) State what impact, if any, the Veteran's low back and radiculopathy disabilities have on the Veteran's occupational functioning and daily living.

3.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

